


EXHIBIT 10.4

 

FINAL

 

AAR CORP.
NONEMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

 

As Amended and Restated Effective July 10, 2017

 

--------------------------------------------------------------------------------



 

AAR CORP.
NONEMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN

 

As Amended and Restated Effective July 10, 2017

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION I

INTRODUCTION

1

 

 

 

SECTION II

DEFINITIONS

1

 

 

 

SECTION III

PLAN PARTICIPANTS

2

 

 

 

SECTION IV

DEFERRAL ELECTIONS

2

 

 

 

SECTION V

PARTICIPANT ACCOUNTS

3

 

 

 

SECTION VI

DISTRIBUTION OF ACCOUNTS

4

 

 

 

SECTION VII

ADMINISTRATION OF THE PLAN

7

 

 

 

SECTION VIII

AMENDMENT OR TERMINATION

8

 

 

 

SECTION IX

GENERAL PROVISIONS

9

 

i

--------------------------------------------------------------------------------



 

AAR CORP.
NONEMPLOYEE DIRECTORS’ DEFERRD COMPENSATION PLAN

 

As Amended and Restated Effective July 10, 2017

 

SECTION I

 

INTRODUCTION

 

Effective January 1, 1996 AAR CORP. established the Nonemployee Directors’
Deferred Compensation Plan for members of its Board of Directors who are not
employees of the Company or an affiliate.  The Plan was previously amended and
restated effective as of April 8, 1997 and January 1, 2005, and it is further
amended and restated effective July 10, 2017.

 

SECTION II

 

DEFINITIONS

 

(a)                                 “Account” means the account established for
a Participant, which shall consist of a Stock Unit Account and/or a Cash
Account, as described in Section V.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(d)                                 “Committee” means the Compensation Committee
of the Board of Directors.

 

(e)                                  “Common Stock” means the Company’s $1.00
par value common stock.

 

(f)                                   “Company” means AAR CORP., a Delaware
corporation.

 

(g)                                  “Fair Market Value” means, as of any date,
the closing price of a share of Common Stock on the New York Stock Exchange on
such date, or if no trading occurred on the New York Stock Exchange on such
date, the trading day immediately preceding such date.

 

(h)                                 “Meeting Fees” means the meeting fees
payable to a Nonemployee Director for attending Board and committee meetings.

 

(i)                                     “Nonemployee Director” means a member of
the Board who is not an employee of the Company or an affiliate.

 

(j)                                    “Participant” means a Nonemployee
Director who has elected to participate in the Plan as described in Section III.

 

(k)                                 “Plan” means the AAR CORP. Nonemployee
Directors’ Deferred Compensation Plan.

 

--------------------------------------------------------------------------------



 

(l)                                     “Plan Administrator” means the employee
or employees designated by the Committee to administer the Plan as described in
Section VII.

 

(m)                             “Plan Year” means the calendar year.

 

(n)                                 “Pre-2005 Account Balances” means the
portion of a Participant’s Account attributable to deferrals credited to the
Account as of December 31, 2004 and earnings thereon, whether accrued before or
after December 31, 2004.

 

(o)                                 “Retainer” means the annual retainers
payable to a Nonemployee Director for his service on the Board, including
services as a lead Director or the chair of a Board committee.

 

(p)                                 “Stock Award” means the annual award of
Common Stock granted to a Nonemployee Director for his service on the Board,
including services as a lead Director and as a committee therein.

 

SECTION III

 

PLAN PARTICIPANTS

 

Each Nonemployee Director may become a Participant under the Plan by filing the
written election form described in Section IV below with the Plan Administrator
with respect to any Retainers, Meeting Fees and Stock Awards payable to the
Nonemployee Director for his service as a member of the Board.

 

SECTION IV

 

DEFERRAL ELECTIONS

 

(a)                                 Retainer.  For each Plan Year, each
Participant may elect to defer receipt of his entire Retainer payable to him for
such Plan Year until the date elected by the Participant and have the cash value
of such Retainer either (i) credited to the Stock Unit Account established for
him under the Plan and converted to Stock Units pursuant to paragraph (a)(i) of
Section V below or (ii) credited to the Cash Account established for him under
the Plan pursuant to paragraph (b)(i) of Section V below.  If a Participant does
not make a deferral election with respect to his Retainer, the Participant will
receive quarterly payment of the Retainer in cash.

 

(b)                                 Meeting Fees.  For each Plan Year, each
Participant may elect to defer receipt of his entire Meeting Fees payable to him
for such Plan Year until the date elected by the Participant and have the cash
value of such Meeting Fees either (i) credited to the Stock Unit Account
established for him under the Plan and converted to Stock Units pursuant to
paragraph (a)(i) of Section V below or (ii) credited to the Cash Account
established for him under the Plan pursuant to paragraph (b)(i) of Section V
below.  If a Participant does not make a deferral election with respect to his
Meeting Fees, the Participant will receive his entire Meeting Fees in cash as
soon as practicable after the date on which such Meeting Fees are otherwise
payable.

 

(c)                                  Stock Award.  For each Plan Year, each
Participant may elect to defer receipt of his entire annual Stock Award that
would otherwise be granted to him in such Plan Year until the

 

2

--------------------------------------------------------------------------------



 

date elected by the Participant and have the shares of Common Stock subject to
the Stock Award either (i) credited to the Stock Unit Account established for
him under the Plan and converted to Stock Units pursuant to paragraph (a)(ii) of
Section V below or (ii) credited to the Cash Account established for him under
the Plan and converted to a cash amount pursuant to paragraph (b)(ii) below.  If
a Participant does not make a deferral election with respect to his Stock Award,
the Participant will receive the Stock Award on the date of the annual grant
made to Nonemployee Directors.

 

(d)                                 Election of Time and Form of Payment.  Each
Participant may elect the time and form of distribution of his Stock Unit
Account and Cash Account, provided that the portion of a Stock Unit Account
attributable to Stock Awards cannot be distributed prior to the first
anniversary of the date as of which the applicable Stock Award was deferred.

 

(e)                                  Election Form.

 

(i)                                     Each election described in paragraphs
(a) through (d) above with respect to a Retainer, Meeting Fees and/or a Stock
Award for a Plan Year shall be set forth in writing on an election form provided
by the Plan Administrator.

 

(ii)                                  An election form effective for a Plan Year
shall be delivered to the Plan Administrator prior to the first day of such Plan
Year.  Except as provided in clause (iii) below, an initial election form shall
become irrevocable on December 31 of the Plan Year in which it is delivered to
the Plan Administrator and shall only apply to a Retainer, Meeting Fees or a
Stock Award earned by a Participant after the end of such Plan Year.  An
election form shall continue in effect until revoked by a Participant by notice
delivered to the Plan Administrator no later than the last day of the Plan Year
immediately preceding the first day of the Plan Year for which the election is
to become effective.  If an election form is not in effect for a Nonemployee
Director for a Plan Year, he shall be deemed to have elected not to defer
receipt of his Retainer, Meeting Fees or Stock Award.

 

(iii)                               Notwithstanding the preceding provisions of
this Section IV, an election made by a Participant in the Plan Year in which he
first becomes eligible to participate in the Plan may be made pursuant to an
election form delivered to the Plan Administrator within 30 days after the date
on which he first becomes eligible to participate, and such election form shall
be effective with respect to Retainers, Meeting Fees and Stock Awards earned
from and after the date such election form is delivered to the Plan
Administrator.  Such Participant shall not be considered first eligible if, on
the date he becomes a Participant, he participates in any other nonqualified
account balance plan maintained by the Company or an affiliate that is subject
to Code Section 409A.

 

SECTION V

 

PARTICIPANT ACCOUNTS

 

(a)                                 Stock Unit Account.

 

(i)                                     A Participant’s Retainer and Meeting
Fees deferred pursuant to paragraph (a)(i) and/or paragraph (b)(i) of Section IV
shall be credited as a dollar amount to the

 

3

--------------------------------------------------------------------------------



 

Participant’s Stock Unit Account as of the date on which each payment of such
Retainer and Meeting Fees otherwise would have been paid and shall be converted
as of such date into Stock Units equivalent to Common Stock.  Such conversion
shall be determined by dividing the dollar amount of the Retainer or Meeting
Fees payable on such date by the Fair Market Value of a share of Common Stock on
such payment date.  The number of whole Stock Units so determined shall be
credited to the Participant’s Stock Unit Account.  Any cash remaining in the
Participant’s Stock Unit Account after such conversion, together with other
subsequent credits of deferred Retainers and Meeting Fees thereto and credits
thereto pursuant to clause (iii) below, shall be converted into Stock Units on
the next conversion date.

 

(ii)                                  A Participant’s Stock Award deferred
pursuant to paragraph (c)(i) of Section IV shall be credited to the
Participant’s Stock Unit Account as of the date the Stock Award would otherwise
have been granted to the Participant, in the same number of Stock Units as
shares of Common Stock subject to the Stock Award.

 

(iii)                               Additional credits shall be made to a
Participant’s Stock Unit Account in dollar amounts equal to the cash dividends
(or the Fair Market Value of dividends paid in property other than Common Stock)
that the Participant would have received had he been the owner on each record
date of a number of shares of Common Stock equal to the number of Stock Units in
his Stock Unit Account on such date.  In the case of a dividend in Common Stock
or a Common Stock split, additional credits will be made to a Participant’s
Stock Unit Account of a number of Stock Units equal to the number of full shares
of Common Stock that the Participant would have received had he been the owner
on each record date of a number of shares of Common Stock equal to the number of
Stock Units in his Stock Unit Account on such date.  Any cash dividends (or
dividends paid in property other than Common Stock) shall be converted into
Stock Units at the next quarterly conversion date applicable to the Retainer as
set forth in clause (i) of this paragraph.

 

(b)                                 Cash Account.

 

(i)                                     A Participant’s Retainer and Meeting
Fees deferred pursuant to paragraph (a)(ii) and/or paragraph (b)(ii) of
Section IV shall be credited to clause (ii) of paragraph (a) and/or clause
(ii) of paragraph (b) the Participant’s Cash Account as of the date they would
otherwise have been paid to the Participant.

 

(ii)                                  A Participant’s Stock Award deferred
pursuant to paragraph (c)(ii) of Section IV shall be credited to the
Participant’s Cash Account as of the date the Stock Award would otherwise have
been granted to the Participant and converted to a dollar amount determined by
multiplying the number of shares of Common Stock subject to the Stock Award by
the Fair Market Value of a share of Common Stock on the grant date of such Stock
Award.

 

(iii)                               Until the entire balance of a Cash Account
has been paid to the Participant, or to the beneficiaries of a deceased
Participant, such balance shall be increased on the last day of each calendar
quarter to reflect accrued interest on such balance based on the ten-year United
States Treasury Bond rate at the end of the applicable calendar quarter.

 

4

--------------------------------------------------------------------------------



 

The Committee may, from time to time, change prospectively the interest rate
applied with respect to Participants’ Cash Accounts.

 

(c)                                  Maintenance of Accounts.  Each Stock Unit
Account and each Cash Account shall be maintained on the books of the Company
until full payment of the balance thereof has been made to the applicable
Participant (or the beneficiaries of a deceased Participant).  No funds shall be
set aside or earmarked for any Account, which shall be purely a bookkeeping
device.

 

SECTION VI

 

DISTRIBUTION OF ACCOUNTS

 

(a)                                 Time and Form of Distribution.

 

(i)                                     A Participant may elect the time and
form of distribution of all or any portion of his Pre-2005 Account Balances to
be made or commence at any time after his Board service ends if he elects such
distribution by written instrument delivered to the Plan Administrator prior to
the date such Board service ends.

 

(ii)                                  The remaining balance of a Participant’s
Account shall be paid to him (or to his beneficiaries in the event of his death)
at the time, and in the form, previously designated in the Participant’s
election form.

 

(iii)                               If a Participant does not make a timely
election with respect to the time and form of payment, the portion of the
Participant’s Account that is not subject to an election shall be paid in a
single lump sum as of the January 31 next following the date the Participant’s
service on the Board terminates for any reason.

 

(b)                                 Cash/Common Stock.

 

(i)                                     The balance of a Participant’s Account
shall be distributed in shares of Common Stock or in cash, as designated by the
Participant (or his beneficiaries in the event of his death), by written notice
delivered to the Plan Administrator prior to the applicable distribution date. 
If a timely designation is not received by the Plan Administrator, distribution
shall be made in cash or in Common Stock as the Company shall decide.

 

(ii)                                  In the event of a distribution from the
Participant’s Stock Unit Account in Common Stock, a certificate representing a
number of shares of Common Stock equal to the number of Stock Units in the
Participant’s Stock Unit Account to be distributed in shares, registered in the
name of the Participant (or his beneficiaries), and any remaining cash in the
Stock Unit Account, shall be distributed to the Participant (or his
beneficiaries).  In the event of a cash distribution from the Participant’s
Stock Unit Account, the Participant (or his beneficiaries) shall receive an
amount in cash equal to the aggregate of (A) the number of Stock Units in the
Stock Unit Account multiplied by the Fair Market Value of a share of Common
Stock on the day before the applicable distribution date, and (B) any remaining
cash in the Stock Unit Account.

 

5

--------------------------------------------------------------------------------

 

(iii)          Any cash distribution of a Participant’s Cash Account shall be
made to the Participant (or his beneficiaries) on the applicable distribution
date.  In the event of a distribution from the Participant’s Cash Account in
Common Stock, a certificate representing the number of whole shares of Common
Stock determined by dividing the cash value to be distributed by the Fair Market
Value of a share of Common Stock on the day before the applicable distribution
date, registered in the name of the Participant (or his beneficiaries), and any
remaining cash in the Cash Account, shall be distributed to the Participant (or
his beneficiaries).

 

(c)           Beneficiary Designation.  If a Participant’s service on the Board
shall terminate by reason of his death, or if he shall die after becoming
entitled to distribution hereunder, but prior to receipt of his entire
distribution, all cash or Common Stock then distributable hereunder with respect
to him shall be distributed to such beneficiary or beneficiaries as such
Participant shall have designated by an instrument in writing last filed with
the Committee prior to his death, or in the absence of such designation or of
any living beneficiary, to his spouse, or if not then living, to his then living
descendants, per stirpes, or if none is then living, to the personal
representative of his estate, in the same manner as would have been distributed
to the Participant had he continued to live.

 

(d)           Change in Time and Form of Payment.  Notwithstanding subsection
(a) above, a Participant may elect to change the time and/or form of payment
with respect to any portion of his Account by filing a new election form with
the Plan Administrator.  The new election shall supersede the prior election (or
default election) governing the time and form of payment, provided that:

 

(i)            with respect to any Pre-2005 Account Balances, the election form
is filed with the Plan Administrator prior to the date the Participant’s Board
service ends; and

 

(ii)           with respect to the remainder of the Participant’s Account, the
election form is filed with the Plan Administrator at least 12 months prior to
the date any amounts are to be distributed, the notice may not take effect for
12 months after the Plan Administrator’s receipt of the election form, and the
payment of such amount does not occur or commence until a date that is at least
five years later than the date the payment(s) would otherwise have been made or
begun.

 

(e)           Unforeseeable Emergency.  In the discretion of the Plan
Administrator, and at the written request of a Participant, up to 100% of the
balance in a Participant’s Account, determined as of the last day of the
calendar month prior to the date of distribution, may be distributed to a
Participant in a cash lump sum in the case of an unforeseeable emergency,
subject to the limitations set forth below.  Such a distribution may also
include amounts necessary to pay federal, state or local income taxes or
penalties reasonably anticipated to result from a distribution related to the
portion of such Participant’s Account.  For purposes of this paragraph, an
unforeseeable emergency is a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152(a)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  The circumstances that will constitute
an unforeseeable emergency will depend upon the facts of

 

6

--------------------------------------------------------------------------------



 

each case, as determined by the Plan Administrator in its discretion, but in any
case payment may not be made to the extent that such hardship is or may be
relieved:

 

(i)            through reimbursement or compensation by insurance or otherwise,

 

(ii)           by liquidation of the Participant’s assets to the extent the
liquidation of such assets would not itself cause severe financial hardship; or

 

(iii)          by cessation of deferrals under the Plan.

 

Withdrawal of amounts because of an unforeseeable emergency shall be permitted
only to the extent reasonably needed to satisfy the unforeseeable emergency.

 

(f)            Change in Control.  Notwithstanding any other provisions of the
Plan, the entire balance of each Participant’s Account shall be distributed to
such Participant within 10 days after (i) the date the Board, in its discretion,
deems a Change in Control of the Company likely to occur (provided, however,
that this clause (i) shall only apply to a Participant’s Pre-2005 Account
Balances) or (ii) the date a Change in Control actually occurs.  Distribution of
each Participant’s Account shall be made in shares of Common Stock or in cash as
designated by the Participant (or his beneficiaries in the event of his death)
pursuant to the procedures set forth in paragraph (b) of this Section VI.  For
purposes of this paragraph (f), the definition of a Change in Control shall
mean:

 

(i)            with respect to Pre-2005 Account Balances:

 

(A)          the time any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), has acquired
(other than directly from the Company) beneficial ownership (as that term is
defined in Rule 13d-3 under the Exchange Act), of more than 20% of the
outstanding capital stock of the Company entitled to vote for the election of
directors;

 

(B)          the effective time of (I) a merger or consolidation or other
business combination of the Company with one or more other corporations as a
result of which the holders of the outstanding voting stock of the Company
immediately prior to such business combination hold less than 60% of the voting
stock of the surviving or resulting corporation, or (II) a transfer of
substantially all of the assets of the Company other than to an entity of which
the Company owns at least 80% of the voting stock; or

 

(C)          the election, over any period of time, to the Board of Directors of
the Company without the recommendation or approval of the incumbent Board of
Directors of the Company, of the lesser of (I) three directors, or (II)
directors constituting a majority of the number of directors of the Company then
in office.

 

(ii)           With respect to the remainder of a Participant’s Account, the
earliest of:

 

7

--------------------------------------------------------------------------------



 

(A)          the time any person (as such term is used in Section 13(d) of the
Exchange Act) has acquired (other than directly from the Company) beneficial
ownership (as that term is defined in Rule 13(d)-3 under the Exchange Act) of
more than 35% of the outstanding capital stock of the Company entitled to vote
for the election of directors;

 

(B)          the effective time of (I) a merger or consolidation or other
business combination of the Company with one or more other corporations as a
result of which the holders of the outstanding voting stock of the Company
immediately prior to such business combination hold less than 60% of the voting
stock of the surviving or resulting corporation, or (II) a transfer of
substantially all of the assets of the Company, other than to an entity of which
the Company owns at least 50% of the voting stock; or

 

(C)          the election, over any 12-month period, to the Board of Directors
of the Company, without the recommendation or approval of the incumbent Board of
Directors of the Company, of directors constituting a majority of the number of
directors of the Company then in office.

 

SECTION VII

 

ADMINISTRATION OF THE PLAN

 

(a)           Plan Administrator.  The Committee shall appoint one or more
employees of the Company to act as the Plan Administrator.  The Plan
Administrator shall be responsible for the general operation and administration
of the Plan, and shall have such powers as are necessary to discharge its duties
under the Plan, including, without limitation, the following:

 

(i)            with the advice of the General Counsel of the Company, to
construe and interpret the Plan, to decide all questions of eligibility, to
determine the amount, manner and time of payment of any benefits hereunder, to
prescribe rules and procedures to be followed by Participants and their
beneficiaries under the Plan, and to otherwise to carry out the purposes of the
Plan; and

 

(ii)           To appoint or employ individuals to assist in the administration
of the Plan and any other agents deemed advisable.

 

The decisions of the Plan Administrator shall be binding and conclusive upon all
Participants, beneficiaries and other persons.

 

(b)           Claims Procedure.  Any Participant claiming a benefit, requesting
an interpretation or ruling, or requesting information, under the Plan, shall
present the request in writing to the Plan Administrator, which shall respond in
writing as soon as practicable.  If the claim or request is denied, the written
notice of denial shall state the following:

 

(i)            The reasons for denial, with specific reference to the Plan
provisions upon which the denial is based;

 

8

--------------------------------------------------------------------------------



 

(ii)           A description of any additional material or information required
and an explanation of why it is necessary; and

 

(iii)          An explanation of the Plan’s review procedure.

 

The initial notice of denial shall normally be given within 90 days after
receipt of the claim.  If special circumstances require an extension of time,
the claimant shall be so notified and the time limit shall be 180 days.  Any
person whose claim or request is denied, or who has not received a response
within 30 days, may request review by notice in writing to the Plan
Administrator.  The original decision shall be reviewed by the Plan
Administrator, which may, but shall not be required to, grant a hearing.  On
review, whether or not there is a hearing, the claimant may have representation,
examine pertinent documents and submit issues and comments in writing.  The
decision on review shall ordinarily be made within 60 days.  If an extension of
time is required for a hearing or other special circumstances, the claimant
shall be so notified and the time limit shall be extended to 120 days.  The
decision on review shall be in writing and shall state the reasons and the
relevant Plan provisions.  All decisions on review shall be final and bind all
parties concerned.

 

SECTION VIII

 

AMENDMENT OR TERMINATION

 

(a)           Authority.  The Company intends the Plan to be permanent but
reserves the right to amend or terminate the Plan when, in the sole opinion of
the Company, such amendment or termination is advisable.  Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date of such resolution or such later date as the resolution
may expressly state; provided that no amendment or termination of the Plan shall
(i) directly or indirectly deprive any current or former Participant or his
beneficiaries of all or any portion of his Account as determined as of the
effective date of such amendment or termination, or (ii) directly or indirectly
reduce the balance of any Account held hereunder as of the effective date of
such amendment or termination.

 

(b)           Distributions on Termination.  Upon termination of the Plan, (i)
distribution of Pre-2005 Account Balances shall be made to Participants or their
beneficiaries in the manner and at the time described in Section VI as if each
Participant’s service on the Board had then terminated, and (ii) the remaining
balance in each Participant’s Account shall be distributed in accordance with
Section VI, unless otherwise permitted by regulations issued under Code Section
409A.  No additional deferred Retainers, Meeting Fees or Stock Awards shall be
credited to the Accounts of Participants after termination of the Plan, but the
Company shall continue to credit earnings, gains and losses to Accounts pursuant
to Section V until the balances of such Accounts have been fully distributed to
Participants or their beneficiaries.

 

9

--------------------------------------------------------------------------------



 

SECTION IX

 

GENERAL PROVISIONS

 

(a)           Unfunded Plan.  The Plan at all times shall be entirely unfunded
and no provision shall at any time be made with respect to segregating any
assets of the Company for payment of any benefits hereunder.  The right of a
Participant or his beneficiary to receive a benefit hereunder shall be an
unsecured claim against the general assets of the Company, and neither the
Participant nor a beneficiary shall have any rights in or against any specific
assets of the Company.  All amounts credited to Accounts shall constitute
general assets of the Company.  Nothing contained in the Plan shall constitute a
guaranty by the Company, the Committee, the Plan Administrator, or any other
person or entity, that the assets of the Company will be sufficient to pay any
benefit hereunder.

 

(b)           Common Stock.  Shares of Common Stock distributed under the Plan
may be treasury shares of the Company or shares purchased by the Company on the
open market.  The Company shall reserve such number of shares of Common Stock as
may be issuable under the Plan.

 

(c)           Non-Transferability.  No interest of any person or entity in, or
right to receive a distribution under, the Plan, shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.

 

(d)           Governing Law.  The Plan shall be construed and administered under
the laws of the State of Illinois, except to the extent preempted by federal
law.

 

(e)           Incapacitation of Participant.  If any person entitled to a
payment under the Plan is deemed by the Company to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until
claim therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution that is contributing
toward or providing for the care and maintenance of such person.  Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company, the Committee and the Plan
Administrator and the Plan therefor.

 

(f)            Plan Following Corporate Transaction.  The Plan shall be
continued, following a transfer or sale of assets of the Company, or following
the merger or consolidation of the Company into or with any other corporation or
entity, by the transferee, purchaser or successor entity, unless the Plan has
been terminated by the Company pursuant to the provisions of Section VIII prior
to the effective date of such transaction.

 

(g)           Location of Participants.  Each Participant or beneficiary shall
keep the Plan Administrator informed of his current address.  The Plan
Administrator shall not be obligated to search for the whereabouts of any
person.  If the location of a Participant is not made known to the

 

10

--------------------------------------------------------------------------------



 

Plan Administrator within three years after the date on which payment of the
Participant’s benefits under the Plan may first be made, payment may be made as
though the Participant had died at the end of the three-year period.  If, within
one additional year after such three-year period has elapsed, or, within three
years after the actual death of a Participant, the Plan Administrator is unable
to locate any beneficiary of the Participant, then the Company shall have no
further obligation to pay any benefit hereunder to such Participant, or
beneficiary or any other person and such benefit shall be forfeited.  If such
Participant, or his beneficiary or any other person, subsequently makes a valid
claim for distribution of the amount forfeited, such amount, without gains or
earnings thereon, shall be distributed to such Participant or his beneficiary or
such other person pursuant to Section VI.

 

(h)           No Liability to Participants.  Notwithstanding any of the
preceding provisions of the Plan, none of the Company, any member of the
Committee, any Plan Administrator or any individual acting as an employee or
agent of the Company, the Committee or the Plan Administrator, shall be liable
to any Participant, former Participant, or any beneficiary or other person for
any claim, loss, liability or expense incurred by such Participant, or
beneficiary or other person in connection with the Plan.

 

(i)            Equitable Adjustment of Stock Units.  The aggregate number of
Stock Units that may be issuable under the Plan and the number of Stock Units in
each Stock Unit Account shall all be appropriately adjusted as the Committee may
determine for any increase or decrease in the number of shares of issued Common
Stock resulting from a subdivision or consolidation of shares, whether through
reorganization, recapitalization, stock split-up, spin-off, stock distribution
or combination of shares or other increase or decrease in the number of such
shares outstanding effected without receipt of consideration by the Company. 
Adjustments under this paragraph (l) shall be made in the sole discretion of the
Committee, and its decisions shall be binding and conclusive.

 

(j)            Tax Savings Clause.  Notwithstanding anything to the contrary
contained in the Plan, (i) if the Internal Revenue Service prevails in a claim
by it that amounts credited to a Participant’s Account, and/or earnings thereon,
constitute taxable income to the Participant or his beneficiary for any taxable
year of his prior to the taxable year in which such credits and/or earnings are
distributed to him or (ii) legal counsel satisfactory to the Company and the
applicable Participant or his beneficiary renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, (A) the Participant’s
Pre-2005 Account Balances, to the extent constituting taxable income, and (B)
the remainder of such Participant’s Account, to the extent constituting taxable
income pursuant to Code Section 409A and guidance and regulations thereunder,
shall be immediately distributed to the Participant or his beneficiary.  For
purposes of this paragraph, the Internal Revenue Service shall be deemed to have
prevailed in a claim if such claim is upheld by. a court of final jurisdiction,
or if the Company, or a Participant or beneficiary, based upon an opinion of
legal counsel satisfactory to the Company and the Participant or his
beneficiary, fails to appeal a decision of the Internal Revenue Service, or a
court of applicable jurisdiction, with respect to such claim, to an appropriate
Internal Revenue Service appeals authority or to a court of higher jurisdiction,
within the appropriate time period.

 

(k)           Notices.  Any notice under the Plan shall be in writing, or by
electronic means, and shall be received when actually delivered, or mailed
postage paid as first class U.S. Mail.  Notices

 

11

--------------------------------------------------------------------------------



 

shall be directed to the Company at its principal business office at One AAR
Place, 1100 North Wood Dale Road, Wood Dale, Illinois 60191, to a Nonemployee
Director at the address stated in his election form, and to a beneficiary
entitled to benefits at the address stated in the Participant’s beneficiary
designation, or to such other addresses any party may specify by notice to the
other parties.

 

12

--------------------------------------------------------------------------------
